CHILTON, 0. J.
Without intending to decide that there may not be cases of simple bailment where the subject-matter would be beyond the reach of the process of garnishment, wo are of opinion that this is not one of them. The garnishee in this case does not materially differ from any other agent who collects money for his principal. He has collected a certain amount for the company, which he lias in his hands. For that sum the appellant could maintain an action; and conceding that, in order to maintain such suit, there must be a demand and refusal to pay, yet the reason of this rule,— which was to prevent agents, who acted in good faith, from being put to costs by suit before they were put in default— does not apply to cases of garnishment, since the creditor has no right to 'demand it except by summons, and the garnishee is protected against the cost. The statute says, the attachment may bo executed “ by summoning any person indebted to, or having in his possession, or under his control, property belonging to the defendant.” The garnishee in this case certainly comes under one or the other of the classes described in the statute. If he holds the funds as a mere depositary for the company, he holds its property or effects; if he does not, yet, having collected such funds, he is debtor to the company.
The court properly gave judgment for the amount due from the garnishee to the company at the time of answering. The Code (§ 2511) expressly requires the garnishee to answer what lie was indebted at the time of making his answer, and whether he will not be indebted to the defendant in future by a contract then existing, &c.; and if he answer to an indebtedness, section 2541 provides for rendering judgment on the answer.
Judgment affirmed.